Mr. Justice McAllister : I concur in reversing, on the ground that trover will not lie. It is true, the plaintiff had a lien given by the statute, but it is a mere lien. The landlord had not, by virtue of the lien alone, and without levy of a distress warrant, a right of possession. He could not take possession of the tenant’s crops at an)' time he chose, before the rent was due, nor could he, after it was due, by virtue of the lien alone. The statute gives no such authority. The remedy is, therefore, by action on the case for a fraudulent act, intended to impair the landlord’s security, when the circumstances warrant, like the cases of a lien by mortgage or execution. Powers v. Wheeler et al. 63 Ill. 29. To maintain trover there must exist the right of immediate possession. The plaintiff here had no such right.